DETAILED ACTION
This communication is a FINAL office action on the merits. Claims 1-12 and 14-21, as filed are currently pending and have been considered below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 7, 8 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mojica (WO 2020/150562).
Regarding claim 1, Mojica discloses a buckle assembly comprising:
a buckle body comprising a body plate (comprising male and female portions 602, 604), said plate having a front face, a back face, a top edge, a bottom edge, a first edge, and a second edge of said buckle assembly (Fig. 9 as annotated below);
said top edge comprises an elongated recessed cutout (620);
a sharpening insert (608) attached to said buckle body in said recessed cutout;
said first edge of said buckle body having a strap coupling feature (Fig. 9 as shown);
and said second edge of said buckle body having a strap coupling feature (Fig. 9 as shown).

    PNG
    media_image1.png
    546
    948
    media_image1.png
    Greyscale

Figure 9 as annotated from Mojica (WO2020/150562)
Regarding claim 3, Mojica further discloses wherein said elongated recessed cutout of said top edge comprises an elongated rectangular shape wherein said sharpening insert comprises an elongated rectangular shape (Fig. 7 shows wherein portions of the cutouts and the inserts are rectangular in shape).

Regarding claim 5, Mojica further discloses wherein said elongate rectangular sharpening bar is attached to said recessed cutout of said top edge of said buckle body by an adhesive (Paragraph 65 describes wherein the holding member 610 used for attaching the sharpening bar can be secured with glue).

Regarding claim 7, Mojica further discloses wherein said strap coupling features of said side one and said side two comprise fixed openings (Fig. 9 as shown).

Regarding claim 8, Mojica further discloses wherein said fixed openings of said strap coupling features are parallel to one another (Fig. 9 as shown).

Regarding claim 21, Mojica further discloses wherein said body plate comprises a rectangular body plate (Fig. 2 shows wherein a top portion of 202 is comprises a rectangular plate).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Mojica as applied to claims 1, 3 and 5 above.
Regarding claim 2, Mojica discloses the invention except for wherein said buckle body comprises aluminum. It would have been obvious to one having ordinary skill in the art at the time the invention was made to use aluminum for the securing plate 610 or screw 612 since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claim 4, Mojica further discloses wherein said elongated rectangular sharpening insert comprises carbide (Paragraph 52, line 1). Mojica fails to specify the use of tungsten carbide. It would have been obvious to one having ordinary skill in the art at the time the invention was made to use tungsten carbide since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Regarding claim 6, Mojica discloses the invention except for wherein said adhesive comprises an epoxy. It would have been obvious to one having ordinary skill in the art at the time the invention was made to use epoxy since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Response to Arguments
Applicant's arguments filed 09 September 2022 have been fully considered but they are not persuasive. Applicant argues that claim 1 now requires the belt buckle body being a rectangular plate. Claim 1 does not claim a rectangular plate, but instead claims a plate only. In regards to claim 1 on its own, the addition of “plate” as a descriptor is considered sufficient to overcome the prior art. The term is considered sufficiently broad to include the assembled buckle structure of the prior art. Examiner notes the structures added in claim 1 and its dependent claims supports a broad interpretation of the term “plate”.

Allowable Subject Matter
Claims 9-12 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose a buckle assembly comprising an elongated rectangular sharpening insert and a front face having a fine sharpening face in combination with all the limitations in independent claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S LEE whose telephone number is (571)270-5735. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.S.L/Examiner, Art Unit 3677                                                                                                                                                                                                        

/Robert Sandy/Primary Examiner, Art Unit 3677